Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites, “a target support channel” (line 7), “the target support channel” (line 8), and “the support channel” (7 lines from the end of the claim). The later recitation lacks clear antecedent basis and should probably recite, “the target support channel.” 

Claim 12 recites, “responsive to the display of the user interface, receiving a selection made by the support representative to communicate with at least one of the plurality of users using the non-VR mobile application.” It is unclear how/why the system would necessarily receive a selection from the support representative after the user interface is displayed. Rather it seems the support representative actually making a selection would drive this functionality. That is, this limitation would appear to be clearer were it to recite, “subsequent to the display of the user interface, receiving a selection made by the support representative to communicate with at least one of the plurality of users using the non-VR mobile application” or something to that effect.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 9,761,056 (Gentilin et al) – The device has a processor communicatively coupled to a memory. The processor determines that a digital graphical virtual reality application is terminated. The processor displays notification on a client computing device that identifies an additional content. The processor receives selection of the notification through the client computing device and executes a marketplace application on the client computing device and navigating to the additional content on the marketplace application in response to receiving selection of the notification.
US Pat. 8,591,326 (Shuster) – The system has an interface component receiving a guest access request from a guest client and input data from a member client. Memory holding program instructions enable a guest avatar's movements in a modeled virtual reality environment in response to input data from the guest client and limit the movements relative to current locations of a member avatar controlled by the member client based on determining that the guest client shares an user account with the member client. A processor operates the program instructions and communicates with a computer memory and an interface component.
US Pub. No. 2014/0214629 (Azam et al) – The system has an environment generation engine to render a three-dimensional virtual reality environment. An avatar generation engine renders a character representation of a user that interacts with the virtual reality environment. The environment generation engine arranges virtual shops in the virtual reality environment and virtual products in the virtual shops based on recorded interaction of the character representation of the user with the virtual reality 
US Pub. No. 2017/0206708 (Gentilin et al) – The method involves storing data defining multiple parameters for a digital graphical virtual reality environment at a virtual reality content management system. A request is received to create a modified virtual reality environment for the purpose of displaying inserted content in a particular virtual reality application. The particular content is received to insert into the modified virtual reality environment through the digital telecommunication networks. An application identity for identifying the particular virtual reality application.
US Pub. No. 2017/0221267 (Tommy et al) – The system has a processor for computing a cumulative assessment score based on subsequent responses and attributes of participants and an overall assessment score based on another cumulative assessment score and the former cumulative assessment score of a three-dimensional (3D) interactive scene and subsequent 3D interactive scenes, respectively, where the subsequent 3D interactive scenes are rendered until a overall assessment score is less than a threshold assessment score, and the threshold assessment score is indicative of learning.
US Pub. No. 2017/0289221 (Khalid et al) – The method involves receiving a stream of a content file from a server over a network in place of receiving the stream of another content file from the server over the network. Rendering an additional content included in the content sector in a low resolution based on the first content file is switched to rendering the additional content included in the content sector in the high resolution based on the second content file by the media player device in response to the receiving of the stream of the content file.
US Pub. No. 2018/0005247 (Loeb et al) – The method involves performing real-time shadowing of interaction event patterns between a user and an interactive platform. The interaction event patterns are selected dynamically using a dynamic event parameter filter (DEPF). The high-level behavior indicators of the user are derived for user management. The learned responses and actions are recorded.
US Pat. 10,035,068 (Wakeford et al) – The system has physical computer processors for awarding amount of a virtual resource to a user for gameplay progress made by the user through actions requested through a platform, where the virtual resource is redeemable for enhanced abilities for virtual characters controlled by the user in online game. The physical computer processors receive request from the platform to exchange a portion of amount of the virtual resource for enhancement of ability for one of the virtual characters controlled by the user in the online game, and enhance the ability for the virtual character in response to receipt of the request, where enhancement of the ability for the virtual character is reflected in the online game through another platform such that the user performs actions within a virtual reality interface in accordance with the enhancement.
US Pub. No. 2018/0262583 (Primus et al) – The system has a location module implemented using processors to determine a physical location of a client device associated with a participant. A digital experience module is implemented using the processors to provide digital experience content data to the client device, where the digital experience content data enables the client device to provide the participant with the digital experience based on the digital experience content data, and the digital experience contains a set of experience objects, and an object attribute of an experience object in the set of experience objects being determined based on one of the physical location of the client device or a participant attribute from the set of participant attributes.
US Pub. No. 2019/0066378 (Sheftel) – The method involves receiving a first video feed transmitted through network from a source in an immersive computing system. A three-dimensional computer-generated scene comprising a virtual screen is created by the immersive computing system. The first video feed is adjusted to fit the virtual screen. A first view of the three-dimensional computer-generated scene is displayed with the adjusted first video feed on an immersive device within the immersive computing system. The second video feed being of second view of three-dimensional computer-generated scene is generated by the immersive computing system. The second video feed is transmitted through the network to the source.
US Pub. No. 2019/0332400 (Spoor et al) – The method involves updating a database to track usage of virtual assistants by a display system. A navigation object is associated to the virtual assistants in responsive to voice commands, where the navigation object is configured to be responsive to predetermined user viewing conditions. Determination is made to check whether a user intends to interact with the virtual assistants in responsive to the voice commands. Receipt of the user's voice commands is enabled by the display system when the user intends to interact with the virtual assistants.
US Pub. No. 2019/0374857 (Deller et al) – The method involves creating a virtual environment in a system server based on a physical environment made within a space and the physical objects such as obstacles and barriers put in the physical environment. The virtual environment reflects the appearance of the physical environment and shows locations and shapes of the objects. Player movements and locations within the physical environment are detected by sensors and displayed by the server system through avatars. Each online player is equipped with a computing device an enhanced reality device such as a VR headset for showing the player locations, movements, and their designated actions. A transmitter and receiver enables interaction between players. The player interaction is recorded.
US Pub. No. 2020/0067998 (Pilnock et al) – The system includes a server and device drivers. The server maintains the collaborative simulated environment as a multidimensional database. The server parses the multidimensional database into discrete and separate simulated environment database partitions, each device type having a respective partition. The server shares a portion of a simulated environment database partition among at least two different devices having different device types. Each device driver is used for one of the device types. The device drivers allow the devices to access the simulated environment database, and receives and filters simulated environmental data that is appropriate for the device type, thus ensuring that each device is only provided with the collaborative simulated environment that is appropriate for the device. The server performs unique customization to transform portions of the simulated environmental data into a data stream that is compatible with each device type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452